Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 1 of 16

IN THE UNITED STATES BANKRUPTCY COURT |
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11

)
FOREVER 21, INC., et al.,! ) Case No. 19-12122 (MFW)

)
Debtors. ) (Jointly Administered)

)

Objection Deadline: August 18, 2020 at 4:00 p.m.
Hearing Date: To be scheduled if necessary

SEVENTH MONTHLY APPLICATION FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &
JONES LLP, AS CO-COUNSEL AND CONFLICTS COUNSEL
TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

 

Name of Applicant: Pachulski Stang Zichl & Jones LLP

 

Authorized to Provide Professional Services
to:

Debtors and Debtors in Possession

 

Effective nunc pro tunc to September 29, 2019
by order signed on or about November 4, 2019
Reimbursement is Souk and April 1, 2020 through April 30, 2020

Amount of Compensation Sought as Actual,
Reasonable and Necessary:

Amount of Expense Reimbursement Sought $ 932.70
as Actual, Reasonable and Necessary: ‘

Date of Retention:

 

 

$119,060.50

 

 

 

 

 

This is a: x monthly interim final application.

The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.

DOCS_DE:229821.1 28709/001

 
02/05/20
02/26/20

03/03/20
05/29/20
06/24/20
07/08/20

Case 19-12122-MFW Doc 1465 Filed 07/28/20

PRIOR APPLICATIONS FILED

09/29/19 — 10/13/19
11/01/19 — 11/30/19
12/01/19 — 12/31/19
01/01/20 — 01/31/20
02/01/20 — 02/29/20
03/01/20 — 03/31/20

$289,506.00
$156,847.00
$136,054.00
$157,831.00
$141,799.00
$123,770.50

$27,332.38
$11,298.88
$ 4,028.50
$ 2,855.18
$9,659.73
$ 2,461.75

Page 2 of 16

$ 289,506.00

$ 156,847.00

$135,696.

$ 126,264.80

$ 113,439.20
Pendi

 

PSZ&JI PROFESSIONALS

        

  

 

 

$27,332.38
$11,298.88
$ 4,028.50
$ 2,855.18
$ 9,659.73
Pendi

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laura Davis Jones artner ; Jomed Firm ; 5 ;
Member of DE Bar since 1986
Richard J. Gruber Of Counsel 2008; Member of CA | $1,125.00} 2.40 $ 2,700.00
Bar since 1982
David M. Bertenthal | Partner 1999; Member of CA Bar | $1,075.00 2.70 $ 2,902.50
. since 1993
James E. O’ Neill Partner 2005; Member of DE Bar $ 925.00} 66.90 $61,882.50
since 2001; Member of PA Bar
| since 1985
Timothy P. Cairns Partner 2012; Member of DE Bar $ 775.00} 12.10 $ 9,377.50
since 2002-2014; 2017-Present
Elizabeth C. Thomas | Paralegal 2016 $ 425.00} 20,00 $ 8,500.00
Charles J. Bouzoukis | Case Management Assistant 2001 $ 350.00 6.90 $ 2,415.00
Karen S. Neil Case Management Assistant 2003 | $ 350.00 | 10.20 $ 3,570.00
Grand Total: $119,060.50
Total Hours: 142.60
Blended Rate: $834,93

2 In the Court’s Order approving quarterly fee applications for the First Period, the Court approved $582,049.00 in
fees which reflects a reduction of $358.00. For the purposes of this application, we have noted the reduction in the

last month of that period.

DOCS_DE:229821.1 28709/001

 
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 3 of 16

COMPENSATION BY CATEGORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Disposition 428.

Bankruptcy Litigation $29,841.50
Case Administration 12.20 $ 4,517.50
Claims Admin./Objections 14.90 $12,890.50
Compensation of Professional 1.20 $ 1,393.00
Compensation of Prof./Others 21.40 $15,503.00
Executory Contracts 22.10 $21,105.50
Financial Filings 0.20 $ 259.00
Insurance Coverage 0.30 $ 232.50
Plan & Disclosure Statement 12.10 $10,889.50

EXPENSE SUMMARY

 

Bloom $ 1.90
Conference Call AT&T Conference Call; CourtCall 88.84

CourtLink $ 10.46
Court Research Pacer $368.30
R ion Ex $135.50
R ction/ Scan Co $327.70

 

 

3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.

DOCS_DE:229821.1 28709/001 3
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 4 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re: ) Chapter 11

)
FOREVER 21, INC., et al,,! ) Case No. 19-12122 (MFW)

)
Debtors. ) (Jointly Administered)

)

Objection Deadline: August 18, 2020 at 4:00 p.m,
Hearing Date: To be scheduled if necessary

SEVENTH MONTHLY APPLICATION FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &
JONES LLP, AS CO-COUNSEL AND CONFLICTS COUNSEL
TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

Pursuant to sections 330 and 331 of Title 11 of the United States Code (the
“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,
the “Bankruptcy Rules”), and the “Order (1) Establishing Procedures for Interim Compensation
and Reimbursement of Expenses for Retained Professionals and (II) Granting Related Relief,”
signed on or about October 28, 2019 (“Administrative Order”), Pachulski Stang Zieh! & Jones
LLP (“PSZ&J” or the “Firm’”), Co-Counsel and Conflicts Counsel for the Debtors and Debtors in
Possession, hereby submits its Seventh Monthly Application for Compensation and for
Reimbursement of Expenses for the Period from April 1, 2020 through April 30, 2020 (the

“Application”).

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.

DOCS_DE:229821.1 28709/001
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 5 of 16

_ By this Application PSZ&J seeks a monthly interim allowance of compensation
in the amount of $119,060.50 and actual and necessary expenses in the amount of $932.70 for a
total allowance of $119,993.20 and payment of $95,248.40 (80% of the allowed fees) and
reimbursement of $932.70 (100% of the allowed expenses) for a total payment of $96,181.10 for
the period April 1, 2020 through April 30, 2020 (the “Interim Period”). In support of this
Application, PSZ&J respectfully represents as follows:
Background

1, On September 29, 2019 (the “Petition Date”), the Debtors commenced
these cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The
Debtors have continued in possession of their property and continued to operate and manage
their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.

2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

3. On or about October 28, 2019, the Court signed the Administrative Order,
authorizing certain professionals (“Professionals”) to submit monthly applications for interim
compensation and reimbursement for expenses, pursuant to the procedures specified therein.
The Administrative Order provides, among other things, that a Professional may submit monthly
fee applications. If no objections are made within twenty-one (21) days after service of the
monthly fee application the Debtors are authorized to pay the Professional eighty percent (80%)

of the requested fees and one hundred percent (100%) of the requested expenses. Beginning

DOCS_DE:229821.1 28709/001 2
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 6 of 16

with the period ending December 31, 2019 and at three-month intervals thereafter, each of the
Professionals may file and serve an interim application for allowance of the amounts sought in
its monthly fee applications for that period. All fees and expenses paid are on an interim basis
until final allowance by the Court.

4, The retention of PSZ.&J, as Co-Counsel and Conflicts Counsel for the
Debtors and Debtors in Possession, was approved effective as of September 29, 2019 by this
Court’s “Order Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
Rules of Bankruptcy Procedure and Local Rule 2014-1 Authorizing the Employment and
Retention of Pachulski Stang Ziehl & Jones LLP as Co-Counsel and Conflicts Counsel for the
Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date,” signed on or about
November 4, 2019 (the “Retention Order”), The Retention Order authorized PSZ&J to be
compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket
expenses.

PSZ&J’s APPLICATION FOR COMPENSATION AND
FOR REIMBURSEMENT OF EXPENSES

Compensation Paid and Its Source
5. All services for which PSZ&J requests compensation were performed for
or on behalf of the Debtors.
6. PSZ&J has received no payment and no promises for payment from any
source other than the Debtors for services rendered or to be rendered in any capacity whatsoever
in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ.&J and any other person other than the partners of PSZ&J for the

DOCS_DE:229821.1 28709/001 3
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 7 of 16

sharing of compensation to be received for services rendered in these cases. PSZ&J has received
payments from the Debtors during the year prior to the Petition Date in the amount of $88,736.00
in connection with its prepetition representation of the Debtors. Upon final reconciliation of the
amount actually expended prepetition, any balance remaining from the payments to PSZ&J was
credited to the Debtors and utilized as PSZ&J’s retainer to apply to postpetition fees and
expenses pursuant to the compensation procedures approved by this Court in accordance with the
Bankruptcy Code.
Fee Statements

7. The fee statements for the Interim Period are attached hereto as Exhibit A.
These statements contain daily time logs describing the time spent by each attorney and
paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application
complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.
PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the
described services. The time reports are organized on a daily basis. PSZ&J is particularly
sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of
different matters for a particular client, separate time entries are set forth in the time reports.
PSZ&J’s charges for its professional services are based upon the time, nature, extent and value
of such services and the cost of comparable services other than in a case under the Bankruptcy
Code. PSZ&J has reduced its charges related to any non-working “travel time” to fifty percent
(50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

DOCS _DE:229821.1 28709/001 4
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 8 of 16

_ Actual and Necessary Expenses

8. A summary of actual and necessary expenses incurred by PSZ&J for the
Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per
page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s
photocopying machines automatically record the number of copies made when the person that is
doing the copying enters the client’s account number into a device attached to the photocopier.
PSZ&J summarizes each client’s photocopying charges on a daily basis.

9. PSZ&J charges $.25 per page for out-going facsimile transmissions.
There is no additional charge for long distance telephone calls on faxes. The charge for outgoing
facsimile transmissions reflects PSZ.&J’s calculation of the actual costs incurred by PSZ.&J for
the machines, supplies and extra labor expenses associated with sending telecopies and is
reasonable in relation to the amount charged by outside vendors who provide similar services.
PSZ&J does not charge the Debtors for the receipt of faxes in these cases.

10. With respect to providers of on-line legal research services (¢.g., LEXIS
and WESTLAW), PSZ&J charges the standard usage rates these providers charge for
computerized legal research. PSZ&J bills its clients the actual amounts charged by such
services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

11.  PSZ&J believes the foregoing rates are the market rates that the majority
of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

DOCS_DE:229821,1 28709/001 5
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 9 of 16

_ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and
other charges.
Summary of Services Rendered

12. The names of the partners and associates of PSZ&J who have rendered
professional services in these cases during the Interim Period, and the paralegals and case
management assistants of PSZ&J who provided services to these attorneys during the Interim
Period, are set forth in the attached Exhibit A.

13. | PSZ&J, by and through such persons, has prepared and assisted in the
preparation of various motions and orders submitted to the Court for consideration, advised the
Debtors on a regular basis with respect to various matters in connection with the Debtors’
bankruptcy cases, and performed all necessary professional services which are described and
narrated in detail below. PSZ&J’s efforts have been extensive due to the size and complexity of
the Debtors’ bankruptcy cases.

Summary of Services by Project

14. The services rendered by PSZ&J during the Interim Period can be grouped
into the categories set forth below. PSZ&J attempted to place the services provided in the
category that best relates to such services. However, because certain services may relate to one
or more categories, services pertaining to one category may in fact be included in another
category. These services performed, by categories, are generally described below, with a more
detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

DOCS_DE:229821.1 28709/001 6
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 10 of 16

along with the number of hours for each individual and the total compensation sought for each
category.
A. Asset Disposition

15. This category relates to work regarding sales and other asset disposition
issues. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed a
buyer’s motion to modify sale order; (2) reviewed and analyzed “going out of business”
(“GOB”) sale issues; (3) performed work regarding a response to motion to amend sale order,
(4) performed work regarding an amendment to asset purchase agreement and a notice of
amendment; (5) attended to scheduling issues; (6) performed work regarding an amended notice
of GOB sales; (7) reviewed and analyzed objections to GOB sale notice; (8) reviewed and
analyzed objections, and the reply, to the buyer’s motion to modify sale order; (9) prepared for
and attended a hearing on April 21, 2020 on the motion to modify sale order; and

(10) corresponded and conferred regarding asset disposition issues.

Fees: $22,428.50; | Hours: 22.90

B. Bankruptcy Litigation
16. This category relates to work regarding motions and adversary
proceedings in the Bankruptcy Court. During the Interim Period, the Firm, among other things:
(1) performed work regarding a foreign claims settlement order; (2) attended to scheduling
issues; (3) maintained a work-in-progress memorandum; (4) performed work regarding Agenda
Notices and Hearing Binders; (5) performed work regarding a second motion to extend the

removal period; (6) attended to issues regarding the Allied adversary proceeding; (7) prepared

DOCS_DE:229821.1 28709/001 7
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 11 of 16

for and attended a telephonic hearing on April 21, 2020; and (8) conferred and corresponded
regarding bankruptcy litigation issues.

Fees: $29,841.50; | Hours: 35.30

C. Case Administration
17. This category relates to work regarding administration of these cases.
During the Interim Period, the Firm, among other things: (1) reviewed correspondence and
pleadings and forwarded them to the appropriate parties; (2) maintained a memorandum of

critical dates; and (3) maintained document control.
Fees: $4,517.50; Hours: 12.20

D. Claims Admin/Objections
18. This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) performed work
regarding a foreign claims settlement order; (2) responded to creditor inquiries; (3) reviewed and
analyzed issues regarding the Aetna claim; (4) reviewed and analyzed issues regarding an
administrative claims bar date; (5) performed work regarding a stipulation with IVT allowing
administrative claim; (6) performed work regarding a stipulation relating to the Becool claim;
(7) performed work regarding a stipulation with Urban; and (8) corresponded and conferred

regarding claim issues.
Fees: $12,890.50; | Hours: 14.90

E. Compensation of Professionals
19. This category relates to work regarding compensation of the Firm. During

the Interim Period, the Firm, among other things, reviewed and analyzed a fee auditor’s report

DOCS_DE:229821.1 28709/001 8
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 12 of 16

_and performed work regarding a response, and performed work regarding its December 2019 fee
application.

Fees: $1,393.00; Hours: 1.20

F. Compensation of Professionals--Others
20. This category relates to work regarding compensation of professionals,
other than the Firm. During the Interim Period, the Firm, among other things: (1) performed
work regarding the Lazard, Kirkland Ellis and Connor fee applications; (2) performed work
regarding the Deloitte Tax, MMW&R and KPMG matters; (3) performed work regarding an

Omnibus fee order; and (4) corresponded regarding fee issues.
Fees: $15,503.00; | Hours: 21.40

G. Executory Contracts

21. This category relates to work regarding executory contracts and unexpired
leases of real property. During the Interim Period, the Firm, among other things: (1) performed
work regarding a motion to assume and assign executory contracts and regarding a related
notice; (2) performed work regarding rejection notices; (3) attended to issues regarding rejection
of vehicle leases; (4) reviewed and responded to inquiries from landlords regarding GOB and
rejection notices; (5) attended to issues regarding a headquarters lease amendment; (6) performed
work regarding an amendment to rejection notice; (7) performed work regarding an order
relating to extension of designation period; (8) attended to issues regarding a Section 365 time
extension; (9) performed work regarding an assignment of the Loteria contract; and

(10) corresponded and conferred regarding executory contract issues.

Fees: $21,105.50; | Hours: 22.10

DOCS_DE:229821.1 28709/001 9
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 13 of 16

H. —_ Financial Filings
22. This category relates to work regarding compliance with reporting
requirements. During the Interim Period, the Firm, among other things, corresponded regarding

Monthly Operating Reports.

Fees: $259.00; Hours: 0.20
I. Insurance Coverage
23. This category relates to work regarding insurance issues. During the

Interim Period, the Firm, among other things, reviewed and analyzed insurance issues.

Fees: $232.50; Hours: 0.30

J. Plan and Disclosure Statement
24. This category relates to work regarding a Plan of Reorganization and
Disclosure Statement. During the Interim Period, the Firm, among other things, performed work

regarding a motion to extend the exclusivity periods.

Fees: $10,889.50; Hours: 12.10

Valuation of Services
25. Attorneys and paraprofessionals of PSZ&J expended a total 142.60 hours

in connection with their representation of the Debtors during the Interim Period, as follows:

Laura Davis Jones Partner 2000; Joined Firm 2000; $1,295.00 $27,713.00
Member of DE Bar since 1986

 

DOCS_DE:229821.1 28709/001 10
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 14 of 16

   

<0
Richard J. Gruber Of Counsel 2008; Member of CA | $1,125.00 2.40 $ 2,700.00
Bar since 1982
David M. Bertenthal Partner 1999; Member of CA Bar | $1,075.00 2.70 $ 2,902.50
since 1993
James E. O’Neill Partner 2005; Member of DE Bar | $ 925.00] 66.90 $61,882.50
since 2001; Member of PA Bar
since 1985

Timothy P. Cairns Partner 2012; Member of DE Bar | $ 775.00; 12.10 $ 9,377.50
since 2002-2014; 2017-Present

 

 

 

 

 

 

 

 

 

 

 

 

 

Elizabeth C. Thomas | Paralegal 2016 $ 425.00} 20.00 $ 8,500.00
Charles J. Bouzoukis | Case Management Assistant 2001 | $ 350.00 6.90 $ 2,415.00
Karen S. Neil Case Management Assistant 2003 | $ 350.00 | 10.20 $ 3,570.00

Grand Total: $119,060.50

Total Hours: 142.60

Blended Rate: $834.93

26. The nature of work performed by these persons is fully set forth in Exhibit
A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The
reasonable value of the services rendered by PSZ&J for the Debtors during the Interim Period is
$119,060.50.

27. In accordance with the factors enumerated in section 330 of the
Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&) is fair and
reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent
of the services rendered, (d) the value of such services, and (e) the costs of comparable services
other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the
requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

DOCS_DE:229821.1 28709/001 11
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 15 of 16

WHEREFORE, PSZ&J respectfully requests that, for the period of April 1, 2020
through April 30, 2020, an interim allowance be made to PSZ&J for compensation in the amount
of $119,060.50 and actual and necessary expenses in the amount of $932.70 for a total allowance
of $119,993.20 and payment of $95,248.40 (80% of the allowed fees) and reimbursement of
$932.70 (100% of the allowed expenses) be authorized for a total payment of $96,181.10; and

for such other and further relief as this Court deems proper.

PACHULSKI §

aura is Jones (DE Bar No. 2436)
James E. O’Neill (DE Bar No. 4042)
Timothy P. Cairns (DE Bar No. 4228)
919 North Market Street, 17th Floor
PO Box 8705
Wilmington, Delaware 19899 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400

Dated: JulyZ7, 2020 IEHL & JONES LLP

      

Co-Counsel for the Debtors and Debtors in Possession

DOCS_DE:229821.1 28709/001 12
Case 19-12122-MFW Doc 1465 Filed 07/28/20 Page 16 of 16

VERIFICATION —
STATE OF DELAWARE

COUNTY OF NEW CASTLE

Laura Davis Jones, after being duly sworn according to law, deposes and says:

a) I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones
LLP, and have been admitted to appear before this Court.

b) I am familiar with many of the legal services rendered by Pachulski Stang
Ziehl & Jones LLP as Co-Counsel and Conflicts Counsel to the Debtors.

c) I have reviewed the foregoing Application and the facts set forth therein
are true and correct to the best of my knowledge, information and belief. Moreover, I have
reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about October 28,

2019 and submit that the Application substantially complies with such Rule and Order.

Aud)agane’

Laura Davis Jones

SWORN AND SUBSCRIBED
before me this @ ¥ day of . Jake , 2020.

WM iy,
w A N 'y Ny

       

=

MySConiiggaed pies s=
= * Mesos 413, 2022 : =
Z oy ee, =
Zo, SES

DOCS_DE:229821.1 28709/001
